      Case: 1:19-cv-05597 Document #: 1 Filed: 08/20/19 Page 1 of 5 PageID #:1




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS


 BRIAN PRICE,

                               Plaintiff,                     Docket No. 1:19-cv-5597

        - against -                                           JURY TRIAL DEMANDED


 EAR HUSTLE 411 LLC

                                Defendant.


                                            COMPLAINT

       Plaintiff Brian Price (“Price” or “Plaintiff”) by and through his undersigned counsel, as

and for his Complaint against Defendant Ear Hustle 411 LLC (“Ear Hustle” or “Defendant”)

hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of Angelicque Blackmon, owned and registered by Price, a professional

photographer. Accordingly, Price seeks monetary relief under the Copyright Act of the United

States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
       Case: 1:19-cv-05597 Document #: 1 Filed: 08/20/19 Page 2 of 5 PageID #:1




       3.      Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant resides and/or transacts business in Illinois and is registered with the Illinois

Department of State Division of Corporations.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Price is a professional photographer in the business of licensing his photographs

to online and print media for a fee having a usual place of business at 198 Reeve Terrace,

Plainfield, New Jersey 07062.

       6.      Upon information and belief, Ear Hustle is a domestic limited liability company

organized and existing under the laws of the State of Illinois, with a place of business at 7349

North Ridge Blvd, Suite 3B, Chicago, IL 60450. Upon information and belief, Ear Hustle is

registered with the Illinois State Department of Corporations to do business in Illinois. At all

times material hereto, Ear Hustle has owned and operated a website at the URL:

www.EarHustle411.com (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Price photographed Angelicque Blackmon (the “Photograph”). A true and correct

copy of the Photograph is attached hereto as Exhibit A.

       8.      Price is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with United States Copyright Office and was

given Copyright Registration Number VAu 1-078-903.

       B.      Defendant’s Infringing Activities
          Case: 1:19-cv-05597 Document #: 1 Filed: 08/20/19 Page 3 of 5 PageID #:1




          10.    Ear Hustle ran an article on the Website entitled Whaaat!!...Black Principal

Causes Outrage For Firing Teachers Who Taught Black History In Her School. See:

https://earhustle411.com/whaaat-black-principal-causes-outrage-for-firing-teachers-who-taught-

black-history-in-her-school/. A screenshot of the Photograph on the Website is attached hereto as

Exhibit B.

          11.    Ear Hustle did not license the Photograph from Plaintiff for its article, nor did Ear

Hustle have Plaintiff’s permission or consent to publish the Photograph on its Website.

                                CLAIM FOR RELIEF
                     (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                                (17 U.S.C. §§ 106, 501)

          12.    Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

          13.    Ear Hustle infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. Ear Hustle is not, and has never been,

licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photograph.

          14.    The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          15.    Upon information and belief, the foregoing acts of infringement by Ear Hustle

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.
      Case: 1:19-cv-05597 Document #: 1 Filed: 08/20/19 Page 4 of 5 PageID #:1




       16.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

       17.     Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

       18.     Plaintiff further is entitled to his attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant Ear Hustle be adjudged to have infringed upon Plaintiff’s

               copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s

               profits, gains or advantages of any kind attributable to Defendant’s infringement

               of Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

               per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       3.      That Defendant be required to account for all profits, income, receipts, or other

               benefits derived by Defendant as a result of its unlawful conduct;

       4.      That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to 17

               U.S.C. § 505;

       5.      That Plaintiff be awarded pre-judgment interest; and

       6.      Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL
      Case: 1:19-cv-05597 Document #: 1 Filed: 08/20/19 Page 5 of 5 PageID #:1




       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       August 19, 2019
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                                 Richard P. Liebowitz
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, NY 11580
                                                            Tel: (516) 233-1660
                                                            RL@LiebowitzLawFirm.com

                                                           Attorneys for Plaintiff Brian Price
